
	

113 S2525 IS: To amend the Internal Revenue Code of 1986 to exclude payments received under the Work Colleges Program from gross income, including payments made from institutional funds.
U.S. Senate
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2525
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2014
			Mr. Kirk (for himself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude payments received under the Work Colleges
			 Program from gross income, including payments made from institutional
			 funds.
	
	1.Exclusion for amounts received under the Work Colleges Program(a)In generalParagraph (2) of section 117(c) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and
			 inserting , or, and by adding at the end the following new subparagraph:(C)a comprehensive work-learning-service program (as defined in section 448(e) of the Higher Education
			 Act of 1965) operated by  a work college (as defined in such section)..(b)Effective dateThe amendments made by this section shall apply to amounts received in taxable years beginning
			 after the date of the enactment of this Act.
			
